Per Curiam.

Stony’s argues that it was unreasonable and unlawful for the commission to deny its application to alter or amend 784-1. We disagree and affirm the order of the commission.
Stony’s application was filed pursuant to R.C. 4921.10, which provides, in part, that “[t]he commission may, for good cause, * * * revoke, alter, or amend any certificate issued under sections 4921.02 to 4921.32 of the Revised Code.”
Appellant admits that the application was brought to “split” a certificate, with the intent of transferring a portion of the authority in a subsequent proceeding. The law is well-settled, however, that the commission cannot lawfully approve the transfer of a portion of a certificate, or any procedure that is designed to accomplish such an end. See Braddock v. Pub. Util. Comm. (1940), 137 Ohio St. 59, 17 O.O. 378, 27 N.E. 2d 1016; and Harold D. Miller, Inc. v. Pub. Util. Comm. (1967), 10 Ohio St. 2d 53, 39 O.O. 2d 44, 225 N.E. 2d 269.
The commission determined that the bifurcated procedure envisioned by Stony’s would require it to inappropriately do indirectly that which it cannot do directly under the strictures discussed in Braddock and Miller. We agree. The commission clearly did not abuse its discretion in failing to allow the requested amendment.
Finding nothing unreasonable or unlawful in the decision, we affirm the order of the commission.

Order affirmed.

Moyer, C.J., Sweeney and Douglas, JJ., concur.
Wright, J., concurs in judgment only.
Holmes, H. Brown and Brogan, JJ., dissent.
James A. Brogan, J., of the Second Appellate District, sitting for Res-nick, J.